O’NIELL, J.
This is a petitory action to recover an undivided half of certain land acquired by the defendant through mesne conveyances from T. M. Vaughan, and a hypothecary action to enforce a legal mortgage on the other undivided half of the property. The case is a counterpart of that of Thomas B. Simpson v. Mary E. Bulkley, No. 20507, 73 South. 691,1 decided this day, except that, in the latter case, the plaintiff also asserted and maintained a hypothecary action against other property not acquired from the common author, Vaughan. The judgment in the case before us rejected the plaintiff’s demands for the reasons assigned in the- case of Thomas B. Simpson v. Mary E. Bulkley, No. 20507, decided this day,
The judgment appealed from is affirmed.

 Ante, p. 589.